Case:20-01947-jwo Doc #:190 Filed: 07/23/2020 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re:

Chapter 11
BARFLY VENTURES, LLC, et al,’ Case No. 20-01947-jwb

Hon. James W. Boyd

Debtors.
Joint Administration
/
CERTIFICATE OF SERVICE

The undersigned certifies that on July 23, 2020, a copy of the Order (A) Approving
Bidding Procedures and Scheduling Sale Hearing, (B) Approving the Form of the Asset
Purchase Agreement, including the Bid Protections, and (C) Granting Related Relief was
served on the following by first class mail, postage prepaid:

All those listed on the attached matrix

Dated: July 23, 2020 WARNER NORCROSS + JUDD LLP

/s/ Elisabeth M. Von Eitzen
Rozanne M. Giunta (P29969)
Elisabeth M. Von Eitzen (P70183)
Stephen B. Grow (P39622)

1500 Warner Building

150 Ottawa Avenue, NW

Grand Rapids, Michigan 49503
Telephone: (616) 752-2000
Attorneys for Debtors

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
LLC and McFadden’s Restaurant Saloon)(4255),

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

Label Matrix for local noticing
0646-1

Case 20-01947~jub

Western District of Michigan
Grand Rapids

Thu Jul 23 07:17:56 EDT 2020

AXA XL
190 §. LaSalle St. #950
Chicago IL 60603-3442

Ace Lawn Care & Snow Removal
P.O. Box 75
Clawson MI 48017-0075

Airgas. USA LLC
P.O. Box 734445
Chicago IL 60673-4445

Arena Group, LLC
85 Las Quebradas Lane
Alamo CA 94507-1645

BJP Brew Investments, LLC
5273 140th Ave. NE
Bellevue WA 98005-1024

Barfly Ventures, LLC
35 Oakes Street SW #400
Grand Rapids, MI 49503-3137

David E£.. Bevins

Rhoades McKee

55 Campau Ave. NW

Suite 300

Grand Rapids, MI 49503-2793

Bose McKinney & Evans LLP
111 Monument Circle, Ste 2700
Indianapolis IN 46204-5120

Bright House Networks
P.O. Box 30262
Tampa FL 33630-3262

1064 Bardstown, LLC

c/o Erika R, Barnes

401 Comerce St,

Suite 800

Nashville, TN 37219-2490

Abel Balderas
1133 Fremont Ave. NW
Grand Rapids MI 49504~4111

Adaptive Insights
Dept. LA 23246
Pasadena CA 91185-3246

Allegra
3983 Linden Ave SE
Grand Rapids MI 49548-3431

AvidXchange Inc
75 Remittance Dr, Ste 6666
Chicago IL 60675-6666

Banker Capital, LLC
6508 Crane Road
Ypsilanti MI 48197-8851

Erika R. Barnes
Stites & Harbison, PLLC

401 Conmerce St, Suite 800
Nasville, IN 37219-2490

Blackhawk
6220 Stoneridge Mall Road
Pleasanton CA 94588-3260

Michael Aaron Brandess

Sugar Felsenthal Grais & Helsinger LLP
30 N La Salle St Ste 3000

30.N, LaSalle St., Suite 3000

Chicago, IL 60602-3481

CDL Investments, LLC
5470 Kenowa Ave. SW
Wyoming MI 49418-9501

Page 2 of 11

ADP LLC
P.O. Box 842875
Boston NA 02284-2875

Accounting Principals dba Ajilon
c/o Lisa Werner

10151 Deerwood Park Blvd
Jacksonville FL 32256~0592

Admiral Insurance Company
311 §. Wacker Dr. #3225
Chicago IL 60606-6668

Andrew Woodruff
2731 Colton Ave SE
Grand Rapids MI 49506-4930

BUP Brew Investments 2, LLC
5273 140th Ave. NE
Bellevue WA 98005-1024

Barfly Management LLC
1040 Oakleigh Ave. NW
Grand Rapids MI 49504-3715

Becker & Poliakoff, P.A.
1 EAst Broward Road

Suite 1800
Fort Lauderdale FL 33301-1876

Borgetto Investments, LLC
100 Monroe Center NW
Grand Rapids MI 49503-2802

Brian and Danielle Brennan
5950 Egypt Valley Ave. NE
Rockford MI 49341-8208

CIP Administrative LLC
3400 Carlisle Street, Ste 430
Dallas TX 75204-1221

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

CONSUMERS ENERGY COMPANY
Attn: Legal Dept

One Energy Plaza
Jackson, MI 49201-2357

City of Ann Arbor
P.O. Box 77000

Dept. #77610

Detroit MI 48277-2000

City. of Grand Rapids Treasurer
300 Monroe Ave. NW
Grand Rapids MI 49503-1099

City of Royal Oak
P.O. Box 64
Royal Oak MI 48068-0064

ComEd
P.O. Box 6111
Carol Stream IL 60197-6111

Congruent Credit Opportunities
Matt Killebrew

3400 Carlisle Street

Suite 400

Dallas TX 75204-1268

Corrigan Logistics
23923 Research Drive
Farmington MI 48335-2630

Craig Wish Family Limited
Partnership, c/o Holly Jackson
Kuiper Kraemer

180 Monroe Ave. NW, #400
Grand Rapids MI 49503-2695

D. Park Smith

Law Office of D. Park Smith
250 Cherry Springs Rd.
Suite 200

Hunt, TX 78024-3010

DoorDash

901 Market Street

6th Floor

San Francisco CA 94103-1740

Century Link Communications
Business Services

P.O, Box 52187

Phoenix AZ 85072-2187

City of East Lansing

Attn: Treasury

410 Abbot Road

East Lansing NI 48823-3321

City of Grand Rapids Treasurer
300. Monroe Ave. NW

Room 220

Grand Rapids MI 49503-2296

Clevland Menu. Printing, Inc.
1441 E, 17th Street
Cleveland OH 44114-2012

Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive

Oak Brook, IL 60523-1502

Congruent Investment Partners
CIP Administrative, LLC

Attn: Matt Killebrew

3400 Carlisle Street, Ste. 430
Dallas TX 75204-1221

Coverall of West Michigan
5075 Cascade Rd SE

Suite L
Grand Rapids, MI 49546-3751

Culligan of Greater Kansas
P.O. Box 843142
Kansas City MO 64184-3142

Darren M. Malek
Veritas Law Group

107 W. Michigan Avenue
Floor 5

Kalamazoo MI 49007-3959

Driscon LLC
182 N. State Street
Sparta MI 49345-1024

Page 3 of 11

Christopher Knape
2530 Maplewood Dr. SE
Grand Rapids MI 49506-4757

City of Grand Rapids
Water & Sewer

300 Monroe Ave. NW
Room 49503-1099

City of Holland

c/o Ronald J, VanderVeen
321 Settlers Road
Holland, MI 49423-3778

Club Lincoln
401 Westport Road
Kansas City MO 64111-3004

Compeat, Inc.

Dept. 0397

P.O. Box 120397
Dallas TX 75312-0397

Consumers Energy
PO Box 740309
Cincinnati OH 45274-0309

Craig Bush Family
Limited Partnership
438 South Main Street
Suite 202

Rochester MI 48307-2092

Cusano Baking Company
5480 West Hillsboro Blv.
Coconut Creek FL 33073~4307

Detroit Health Department
3245 E. Jefferson

Suite 100

Detroit MI 48207-4222

Duran Family Trust

257 Garnet Avenue
San Carlos CA 94070-4532

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

E3 Enterprises, LLC
6254 Northwood: Road
Dallas TX 75225-2821

Ellen Winterburn
7795 Wedgemont Ct. SE
Alto MI 49302-9777

Erin Lind
110 N. Birchwood
Louisville KY 40206-1522

Fayette Urban County Governmen
P.O, Box 34090
Lexington KY 40588-4090

First Savings Bank

c/o Small Business Lending
702 N. Shore Drive

Suite 300

Jeffersonville, IN 47130-3146

Fourth Enterprises, LLC

c/o Streusand Landon Ozburn & Lemmon
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746

Garry Boyd
1855 Colfax Avenue
Grand Haven MI 49417-2303

Nathan S$. Gimpel

Paul Hastings LLP

71 South Wacker Drive
Suite 4500

Chicago, IL 60606-4608

Gordon Food Service
Dept CH 10490
Palatine IL 60055-0001

GreatAmerica Printer
P.O. Box 660831
Dallas TX 75266-0831

Ecolab Pest Elim Div
26252 Network Place
Chicago IL 60673-1262

Engineered Protection Systems
750. Front. Ave NW Ste 300
Grand Rapids MI 49504-4470

Excel Pest Control
2246 Grainger Parkway
Lincoln NE. 68512-9518

First. Savings Bank

c/o Ronald E. Gold, Esq.
Frost Brown Todd LLC

3300 Great American Tower
301 East Fourth Street
Cincinnati, OH 45202-4257

Fish Window Cleaning
P.O. Box 111
Oshtemo MI 49077-0111

Fourth Enterprises, LLC £/n/a HotSchedules
c/oStreusand Landon Ozburn & Lemmon, LLP
1801 S. Mopac Expressway

Suite 320

Austin, TX 78746 United States

Gemini Media LLC
401 Hall Street SW

Suite 331
Grand Rapids, MI 49503-6501

Rozanne M. Giunta

Warner Norcross & Judd LLP
715 E. Main Street

Suite 110

Midland, MI 48640-5488

Great America Financial
Services

PO Box 660831

Dallas TX 75266-0831

Green for Life

26999 Central Park Blvd
Suite 200

Southfield, MI 48076-4145

Page 4 of 11

Egencia

500 W. Madison

Suite 1000

Chicago IL 60661-2559

Envoy Facilities Maintenance
8014 Cumming Hwy, Ste 403-306
Canton GA 30115-9339

FPL
General Mail Facility
Miami FL 33188-0001

First Savings Bank

c/o Ronald E. Gold

301 East Fourth Street
Cincinnati, OH. 45202-4245

Fish Window Cleaning
P.O. Box 251302
West Bloomfield MI 48325-1302

Frank Nesti
609 Chapin Ave.
Birmingham MI 48009-2032

Genevieve Gudebski Trust
1561 Rancho View Road
Lafayette CA 94549~2236

Ronald E, Gold

Frost Brown Todd LLC

3300 Great American Tower
301 East Fourth St.
Cincinnati, OH 45202-4257

GreatAmerica Financial Services Corporation
ATIN: Peggy Upton

P.O. Box 609

Cedar Rapids, IA 52406-0609

Gregory FX Daly,
Collector of Revenue

1200 Market St., Room 410
St Louis, MO 63103-2841

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

Stephen B. Grow

Warner Norcross + Judd, LLP
1500 Warner. Building

150 Ottawa Avenue NW

Grand Rapids, MI 49503-2832

ENI Risk Advisors
PO Box 510187
New Berlin WI 53151-0187

Happy PR
1059 Wealthy St SE #202
Grand Rapids MI 49506-1689

Hyatt Place Royal Oak
422 N Main St
Royal Oak MI 48067-1813

Information Professionals Inc
Dept 888

PO Box 299

Emerson NJ 07630-0299

Insite Business Solutions
PO Box 8494
Holland MI 49422-8494

JK East Beltline Real Estate LLC
c/o Denise D. Twinney, Esq.

300 Ottawa Avenue. NW

Suite 150

Grand Rapids, MI 49503-2308

(p) JAY GUDEBSKI
1561 RANCHO VIEW RD
LAFAYETTE CA 94549-2236

Jill and George Golder
900 20th Avenue South
Unit 815

Nashville TN 37212-2239

Joseph. and Michelle Verbrugge
Family Trust UAD June 21, 2010
1720 Flowers Crossing Dr. NE
Grand Rapids MI 49525-9523

RCBF, LLC
117 Center Street
East Lansing MI 48823-4251

ER Collaborative LLC
678 Front Ave NW Ste 265
Grand Rapids MI 49504-5300

Hoekstra Electrical Services
80 W. 64th Street
Holland MI 49423-9356

ID Watchdog Inc
PO Box 71221
Charlotte NC 28272-1221

Tnnovo Development Group ~ RO
1321 S Westnadge Ave
Kalamazoo MI 49008-1353

Internal Revenue Service
Centralized Insolvency Unit
PO Box 7346

Philadelphia, PA 19101-7346

Jacob and Annie Kibler
7708 Canary Lane
Jenison MI 49428-7956

Jeffrey. Sorum
18329 Frontier. Place
Eden Prairie MN 55347-4183

Joe Mansueto

400 North Michigan Ave.
Suite 350

Chicago IL 60611-4105

Justin Pollock
1310 Aberdeen Street
Grand Rapids MI 49505-3825

 

Page 5 of 11

HMS Equity holdings
Matt Killebrew

3400 Carlisle Street
Suite 400

Dallas TX 75204-1268

Paul R. Hage

Jaffe Raitt Heuer & Weiss PC
27777 Franklin Road

Suite 2500

Southfield, MI 48034-8214

HotSchedules.com, Inc,
P.O. Box 848472
Dallas TX 75284-8472

Indeed Inc

Mail Code 5160

PO. Box 660367
Dallas TX 75266-0367

Innovo Development Group, LLC
1321 S. Westnedge Ave.
Kalamazoo, MI 49008-1353

Internal Revenue Service
F.0. Box 7346
Philadelphia PA 19101-7346

James Snelson
104 South G Street
Midland TX 79701-6607

Jill Spruit
2162 Shenandoah Dr. NW
Grand Rapids MI 49504-5912

John Fulkerson
7314. Lane Park Drive
Dallas TX 75225-2462

K - Data Systems LLC

678 Front Ave. NW

Suite 3

Grand Rapids MI 49504-5323
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

(p) KM PROST LLC
PO BOX 161
ELK RAPIDS MI 49629-0161

Kevin. Kozak
2757 Copper Hill Drive
Grand Rapids MI 49525-3188

LASEP, LLC

c/o Learfield Communications
P.0, Box 843038

Kansas City MO 64184-3038

Liberty Maynard, LLC

30100 Telegraph Rd

Suite 220

Bingham Farms, MI 48025-4516

Louisville Water Company.
550 South Third Street
Louisville KY 40202-1839

MI DEPT OF TREASURY
COLLECTION DIVISION/BANKRUPTCY
PO-BOX 30168

LANSING, MI 48909-7668

MNY Locksmith, LLC
671 E. Long Road
Bloomfield Hills MI 48304

Michael V. Maggio

Trial Attorney

Office of the US Trustee

The Ledyard Building, 2nd Floor
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865

Mark Gray
918 SW Jeremko Avenue
Port Saint. lucie FL 34953-5665

Mercantile Bank of Michigan

Miller, Canfield, Paddock and Stone, PLC
99 Monroe Avenue, NW

Suite 1200

Grand Rapids, MI 49503-2670

Kaat’s Water Conditioning, Inc
3470 Three Mile Road NW
Grand Rapids MI 49534-1228

Khaled Ibrahin
7308 N. Tipton Avenue
Kansas City MO 64152-4608

LG&E
P.O. Box 9001960
Lovisville KY 40290-1960

Lisa Miller
1487 Stoney Lake Drive
Holland MI 49424-6176

John W. Lucas

Pachulski Stang Ziehl & Jones LLP
150 California Street, 15th Floor
San Francisco, CA. 94111-4554

MI Hop Alliance
51960 W. 12 Mile Road
Wixom MI 48393-3107

Mac Services Inc
Roto-Rooter

P.O, Box 83617
Lincoln NE 68501=3617

Main Street Equity Interest
1300 Post Oak Blvd.

Suite 800

Houston TX 77056-3011

Matthew McKissock
1010 Follett Run Road
Warren PA 16365-1361

Michigan Department of Treasury
Bankruptcy Unit

P.O. Box 30168

Lansing MI 48909-7668

Page 6 of 11

Kalamazoo County Health and
Community, Environmental Healt
311 E. Alcott. Street
Kalamazoo, MI 49001-6169

Anthony J. Kochis
Wolfson Bolton PLLC

3150. Livernois, Suite 275
Troy, MI 48083-5034

Learfield Communications, LLC
c/o Learfield IMG College
P.0. Box 843038

Kansas City MO 64184-3038

(p)LOBB & HURST PLLC
4898 BROWNSBORO ROAD
SUITE 300

LOUISVILLE: KY 40207-2427

MIKE MALINOWSKI

MICHAEL M MALINOWSKI PLC
740 Alger SE

GRAND RAPIDS, MI 49507-3531

MLive Media Group
Dept. 77571

P.O. Box 77000
Detroit MI 48277-0571

Madison Gas and Electric
P.O. Box 1231
Madison WI 53701-1231

Michael M. Malinowski
Michael M. Malinowski PLC
740 Alger Street, 8.E.
Grand Rapids, MI 49507-3531

Mercantile Bank
310 Leonard Street NW
Grand Rapids MI 49504-4224

Michigan Dept. of Treasury
Tax Collection Enforcement
Bankruptey Section
Treasury Building

Lansing, MI 48922~0001

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

Michigan Unemployment Ins, Age
Proof of Claim Unit

3024 West Grand Blvd.

Suite 11-500

Detroit MI 48202-6024

Judith Greenstone Miller
Jaffe Raitt Heuer & Weiss, PC
27717 Franklin Road, Ste 2500
Southfield, MI 48034-8214

Mitchelle Jump
5349 Stoney Brook
Kalamazoo MI 49009-3849

Matthew M. Muzphy

Paul Hastings LLP

71 §. Wacker Drive, 45th Floor
Chicago, IL 60606-4626

NIR
6921 West. Remington Drive
Lincoln NE 68532-1800

NetWolves Network Services
P.0, Box 826923
Philadelphia PA 19182-0001

NorthStar Capital Partners LLC
Attn: Russell C; Youngdahl, Jr
110 S$, Jackson St., Ste. 206
Jackson MI 49201

Office Depot

6600 N Military Trail
Bankruptcy Processing
Boca Raton, FL 33496-2434

Otis Elevator Company
P.O, Box 73579
Chicago IL 60673-7579

Paytronix Systems Inc
80 Bridge St
Newton MA 02458-1119

(p) STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
ATIN BANKRUPTCY UNIT

3024 W GRAND BLVD

SUITE 12-100

DETROIT MI 48202-6024

Mills Transfer
656 Rose Street
Lincoln NE 68502-2098

Michael E. Moore

Miller, Canfield, Paddock and Stone, PLC
99 Monroe Avenue, NW

Suite 1200

Grand Rapids, MI 49503-2670

Mutual of Omaha
Policyholder Services
P.O, Box 2147

Omaha NE 68103-2147

NORTHERN STATES POWER CO(MN) DBA XCEL ENERGY
PO BOX 9477
MINNEAPOLIS, MN 55484-0001

Anh PB. Nguyen

Streusand, Landon, Ozburn & Lemmon, LLP
1801 S. Mopac Expressway

Suite 320

Austin, TX 78746

NuArx Inc
P.O, Box 771994
Detroit MI 48277-1994

Oracle Screening Services Inc
68 Weiskopf Ave. Suite 15
McKinney TX 75070

Ottawa County Health Dept.
12251 James Street

Suite 200

Holland MI 49424-8942

Pellitteri Waste Systems
P.O. Box 259426

7035 Raywood Road
Madison WI 53713-2271

Page 7 of 11

Mike Moore
2010 Alamanda Drive
Miami FL 33181-2624

Missouri Dirctor of Revenue
Missouri Division of Alcohol
of Tabacoo

P.O, Box 456

Jefferson City MO 65102-0456

Mr. Handy Man of Louisville
12200 Shelbyville Road
Suite 205

Louisville KY 40243-1444

N2 Ventures, LLC
2845 Wilson Ave.
Grandville MI 49418-3501

Nebraska Industrial Refrigeration, Inc.
6921 W. Remington Drive
Lincoln, NE 68532-1800

Nick’s Gyro’s LLC
2727 W. Michigan Ave.
Kalamazoo MI 49006-5503

Oakland County Circuit Court
1200 N. Telegraph Road
Department 404

Pontiac MI 48341-0404

Organix. Recycling

19065 Hickory Creek Drive
Suite #240

Mokena IL 60448-8597

Patty Matters
3439 Senora Avenue SE
Grand Rapids MI 49508-2510

Perkins Coie LLP
PO Box 24643
Seattle WA 98124-0643

'

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

Perrigo Printing

125. Ottawa Ave. NW
Ledyard Bilding

Grand Rapids MI 49503-2898

Pitney Bowes Global
Financial Services

P.O; Box 371887
Pittsburgh PA 15250-7887

Plaza Storage, LLC
Dept. 9536

P.O. Box 30516
Lansing MI 48909-8016

Purchase Power
P.O, Box 371874
Pittsburgh PA 15250-7874

RLM Services, LLC
510 Cheshire Drive Nr
Grand Rapids MI 49505-4145

Richard Smith
26 Gibralter Dr. NE
Rockford MI 49341-7703

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York NY 10017-9257

Round It Up America
P.O. Box 844284
Los Angeles CA 90084-4284

SECURITIES & EXCHANGE COMM
BANKRUPTCY SECTION

175 W. JACKSON BLVD.

SUITE 900

CHICAGO, IL 60604~2815

Schiff Hardin LLP

233. South Wacker Drive
Suite 7100

Chicago IL 60606-6307

Phil Crawford
679 Mountain Avenue
Berkeley Heights NJ 07922-2523

Pizza Parliament LLC
199 Deer Run Drive NE
Ada MI 49301-9541

Professional Maintenance
of Michigan, Inc.

1640 Elizabeth NW

Grand Rapids MI 49504-2002

QSR Automations Inc
2301 Stanley Gault Parkway
Louisville KY 40223-4173

Steven L. Rayman

Rayman & Knight

141 E Michigan Avenue, Ste 301
Kalamazoo, MI 49007-3943

Richard and Bernadette Cooley
4427 Harvey Avenue
Western Springs IL 60558-1646

Roger Lipton
983 Park Avenue
New York NY 10028-0808

Rowster Coffee
632 Wealthy St SE
Grand Rapids MI 49503-5447

Saladino Smoke LLC
758 Ada Way Ave, SE
Ada MI 49301-7817

Todd M. Schwartz

Paul Hastings LLP

1117 §. California Avenue
Palo Alto, CA 94304-1106

Page 8 of 11

John T. Piggins

Miller Johnson

45 Ottawa Avenue, SW

Suite 1100

Grand Rapids, MI 49503-4265

Plante & Moran PLLC
634 Front Ave NW
Grand Rapids MI 49504-5370

Project 35 LLC

c/o Rockford Construction
61. First Street NW

Grand Rapids MI 49504

R.E. Golden Produce Co.
1337 Gilson Street
Madison WI 53715-2121

Republic
1633 Highwood West
Pontiac MI 48340-1244

Dean E, Rietberg

Trial Attorney

Office of the US Trustee

The Ledyard Building, 2nd Floor
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865

Jason H. Rosell
Pachulski Stang Ziehl & Jones LLP

150 California Street, 15th Floor
San Francisco, CA 94111-4554

Rutledge Ecenia, P.A.
P.O, Box 551
Tallahassee FL 32302-0551

Sarah Jones
915 Washington St. #101
Kansas City MO 64105-2255

Mark Sellers
1040 Oakleigh Rd NW
Grand Rapids, MI 49504-3715

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

Shawn and Alexandria Blonk
1063 Ardmore SE
Grand Rapids MI 49507-2748

Sonitrol Great Lakes - Michigan
7241 Fenton Rosd
Grand Blanc, MI 48439

Steve and Allison Cestari
3182 Baypoint Drive
Rochester MI 48309-1272

TBX

601 Fifth St. NW

Suite 301

Grand Rapids MI 49504-5182

TelDesigns Inc
P.O, Box 2625
Holland MI 49422-2625

The Knot
11106 Mockingbird Drive
Omaha NE 68137-2331

Thine Barfly, LLC
9500 Downes St. NE
Lowell MI 49331-9772

Todd Kronebusch
1537 Providence Cove Court
Byron Center MI 49315-9149

Travelers Insurance
One Tower Square
Hartford CT 06183-0002

US Signal
201 Tonia Ave SW
Grand Rapids MI 49503-4136

Howard $, Sher

Jacob & Weingarten, PC

2301 West Big Beaver, Ste 777
Troy, MI 48084-3330

Sonitrol of Lexington, Inc.
3166 Custer Drive
Lexington KY 40517-4000

Stratus Solutions
P.O. Box 211339
Denver CO. 80221-0391

Tacos El Cunado
1024 Bridge Street NW
Grand Rapids MI 49504-5025

The Edelen Company Inc.
4170 Shoreline Drive
Earth City MO 63045-1212

The Lock Up Storage Centers
701 N. 7th Street
Minneapolis MN 55411-4311

Thinkbox Creative, LLC
601 Fifth Street NW

Suite 301
Grand Rapids MI 49504-5182

Todd Kronebusch

35 Oakes Street SW

Suite 400

Grand Rapids MI 49503-3137

Denise D. Twinney

Wardrop & Wardrop, B.C.

300 Ottawa Avenue, NW
Suite 150

Grand Rapids, MI 49503-2308

Uline, Inc.
12575 Uline Drive
Pleasant Prairie, WI 53158-3686

Page 9 of 11

Smart. Care Equipment Solutions
EEC Acquisition LLC

P.O. Box 74008980

Chicago IL 60674-8980

Sparkling Windows Corp.
6820 Lansdown Dr.
Dimondale, MI 48821-9431

Suter Mechanical Inc,
P.O, Box 22735
Lexington KY 40522-2735

TalentReef
Dept CH 19769
Palatine 1% 60055-0001

The Green Company, Inc,
7310 Woodward Ave

STE 740

Detroit, MI 48202-3165

The Walking Wiener
1342 Fisk Road SE
Grand Rapids MI 49506-3278

ThyssenKrupp Elevator Corp.

c/o Law Office of D. Park Smith
250 Cherry Springs Rd,

Suite 200

Hunt, TX 78024-3010

Jason M. Torf

Ice Miller LLP

200 W. Madison St.
Suite 3500

Chicago, IL 60606-3417

UNITED STATES TRUSTEE

THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NW, SUITE 200R
GRAND RAPIDS, MI 49503-2837

UniFi Equipment Finance, Inc.
801 W Ellsworth Rd
Ann Arbor, MI 48108-3314

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020

United Mobile Power Wash, Inc.
P.O. Box 725257
Berkley MI 48072-5257

VSP Insurance Co.
P.O. Box 742788
Los Angeles CA 90074-2788

Veritiv

Commercial Collection Corp of NY
34 Seymour St

Tonawanda NY 14150-2126

-*

Elisabeth M. Von Eitzen
Warner Norcross + Judd LLP
1500 Warner Building

150 Ottawa Avenue NW

Grand Rapids, MI 49503-2832

Robert F, Wardrop II

Wardrop & Wardrop, P.C.

300 Ottawa Avenue, N.W., Ste 150
Grand Rapids, MI 49503-2308

West Michigan Document
Shredding LLC

PO Box 459

Hudsonville MI 49426-0459

William Vosseler
4246 Marber Avenue
Lakewood CA 90713-3054

Wolf Tanglefoot, LLC

c/o Rachel L Hillegonds
Miller Johnson, PO Box 306
Grand Rapids, MI 49501-0306

Wooten Family Trust
1637 Santa Rosa Avenue
Santa Barbara CA 93109-2068

eFileCabinet

3300 N. Ashton Blvd.
Suite 400

Lehi UT 84043-5351

United States Attorney's Offic
Western District. of Michigan
Bankruptcy Section

P.O. Box 208

Grand Rapids MI 49501-0208

Elizabeth B, Vandesteeg

Sugar Felsenthal Grais & Helsinger LLC
30 N. LaSalle Street

Suite 3000

Chicago, IL 60602-3481

Verizon Wireless
P.O. Box 660108
Dallas TX 75266-0108

Vos Glass, Inc.
902 Scribner NW
Grand Rapids MI 49504-4411

Waste Management
P.O. Box 9001054
Louisville KY 40290-1054

Western World

300 Kimball Drive

Suite 500

Parsippany NJ 07054~2187

Williams Group Inc.
70 Tonia Avenue

Suite 200
Grand Rapids MI 49503-5139

Wolfe Service, LLC
838 West River Center Dr, Ste B
Comstock Park, MI 49321-9024

Yelp Inc.
P.O. Box 398857
San. Francisco CA 94139-8857

idleart Media, Ine
20880 Stone Oak Parkway
San Antonio, TX 78258-7460

Page 10 of 11

Untappd
21 South Front Street

Wilmington NC 28401-4463

Veritiv
140 Thorn Hill Road
Warrendale PA 15086

(p) VICINITY ENERGY GRAND RAPIDS
ATIN SUITE 500

50 LOUIS STREET NW

GRAND RAPIDS MI 49503-2674

Voxx Lighting
P.O. Box 22159
Lincoln NE 68542-2159

Waste Pro
P.O. Box 865185
Orlando FL 32886~5185

William Holmes
P.O, Box 3728
Midland TX 79702-3728

Wisely Inc.
205 E. Washington Street

Suite 2A
Ann Arbor MI 48104-2030

Scott A. Wolfson
Wolfson. Bolton PLLC
3150 Livernois
Suite 275

Troy, MI 48083-5034

Zurich
1333 Richwood Dr. SE
Grand Rapids MI 49508-3544

ieartMedia
3964 Collection Center Drive
Chicago IL 60693-0039

 
 

Case:20-01947-jwo Doc #:190 Filed: 07/23/2020 Page 11 of 11

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Jay Gudebski Trust KM Prost, LLC

1561 Rancho View Road 957 Leonard Street NW
Lafayette CA 94549 Grand Rapids MI 49504
Michigan Unemployment Insurance Agency Vicinity Energy Grand Rapids
3024 West. Grand Blvd. 50 Louis St NW, Suite 500
Tax Office, Suite 12-300 Grand Rapids MI 49503

Detroit, MI 48202

Lobb & Hurst, PLLC

4898 Brownsboro Road
Suite 300

Louisville KY 40207-2427

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

(u)CIP Administrative, LLC (u)Gordon Food Service, Inc,
(d)Hoekstra Electrical Services LLC (d) Information Professionals Inc.
80 W 64th st Department 888

Holland, MI 49423-9356 P.O. Box 299

Emerson NJ 07630-0299

(u) Project Oscar, LLC (d) United States Trustee
The Ledyard Building, 2nd Floor

125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2837

(u)HC Woodward LLC

(u) Official Committee of Unsecured Creditors

End of Label Matrix
Mailable recipients 269

Bypassed recipients 8
Total 277

 
